ORIGINAL                                                    11/16/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: OP 21-0556


                                        OP 21-0556
                                                                           FILED
JAMAL M. KASEM,                                                             NOV 1 6 2021
                                                                          Bovven Greenvv000
                                                                        Clerk of Supreme Court
             Petitioner,                                                   State of Vlontana



 MONTANA THIRTEENTH JUDICIAL                                            ORDER
 DISTRICT, YELLOWSTONE COUNTY, HON.
 ASHLEY HARADA, Presiding

             Respondent.


       Petitioner Jamal M. Kasem, via counsel, seeks a writ of supervisory control to
vacate an Order of the Thirteenth Judicial District Court, Yellowstone County, denying his
substitution motion in Cause No. DC-20-673. He further requests that the District Court
matter be stayed pending the resolution of this petition.
       Having reviewed the Petition and the challenged Order, this Court deems it
appropriate to obtain a summary response.               Therefore, in accordance with
M. R. App. P. 14(7),
       IT IS ORDERED that the Thirteenth Judicial District Court and the State of
Montana, or both, are each granted twenty days from the date of this Order, to prepare, file,
and serve a response to the petition for writ of supervisory control.
       IT IS FURTHER ORDERED that the proceedings in the underlying case are
STAYED pending this Court's decision on the Petition.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all   counsel of record       in   the Thirteenth    Judicial      District   Court,
Yellowstone County, Cause No. DC-20-673, and the Honorable Ashley Harada, presiding.
       DATED this 1    tc, -aay of November, 2021.


                                                                Chief Justice
CU   /r1 J.4/.01t._